STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  March 3, 2016
              Plaintiff-Appellee,

v                                                                 No. 322688
                                                                  Jackson Circuit Court
KENNETH LEE MURINE,                                               LC No. 10-005670-FC

              Defendant-Appellant.


Before: METER, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

      Defendant appeals as of right from a June 26, 2014, resentencing. We affirm in part and
remand for further proceedings consistent with this opinion.

        A jury convicted defendant of first-degree criminal sexual conduct (CSC I), MCL
750.520b(2)(b) (sexual penetration with victim younger than 13 and defendant 17 or older), and
second-degree criminal sexual conduct (CSC II), MCL 750.520c(1)(a) (sexual contact with
victim younger than 13). Defendant appealed to this Court, which affirmed defendant’s
convictions but remanded for resentencing with regard to the CSC I offense. People v Murine,
unpublished opinion per curiam of the Court of Appeals, issued April 22, 2014 (Docket No.
310962). At resentencing, the trial court sentenced defendant to 29 years and 11 months to 50
years’ imprisonment for CSC I.

        Defendant argues that his resentencing was deficient in light of People v Lockridge, 498
Mich. 358; 870 NW2d 502 (2015). In Lockridge, id. at 364, the Michigan Supreme Court held
that “the rule from Apprendi v New Jersey, 530 U.S. 466; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000),
as extended by Alleyne v United States, 570 US ___; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013),
applies to Michigan’s sentencing guidelines and renders them constitutionally deficient” to the
extent that the guidelines “require judicial fact-finding beyond the facts admitted by the
defendant or found by the jury to score offense variables (OVs) that mandatorily increase the
floor of the guidelines minimum sentence range . . . .” The Court thus found it necessary to
“sever MCL 769.34(2) to the extent that it makes the sentencing guidelines range as scored on
the basis of facts beyond those admitted by the defendant or found by the jury beyond a
reasonable doubt mandatory.” Lockridge, 498 Mich. at 364. The Court held that, although the
guidelines would remain in effect, “a guidelines minimum sentence range calculated in violation


                                              -1-
of Apprendi and Alleyne is advisory only” and “sentences that depart from that threshold are to
be reviewed by appellate courts for reasonableness.” Id. at 365.

       This case is unique because defendant’s guidelines range was 135 to 225 months,1 but
MCL 750.520b(2)(b) mandates a minimum sentence of 25 years (300 months) for the CSC I
offense at issue. In People v Wilcox, 486 Mich. 60, 73; 781 NW2d 784 (2010), the Michigan
Supreme Court explained that a “departure from the guidelines” occurs when a court imposes a
sentence that exceeds “both the applicable guidelines minimum sentence range and the . . .
mandatory minimum.” Accordingly, defendant received a “departure” sentence. Because
defendant received a sentence “that did not rely on the minimum sentence range from the
improperly scored guidelines[,] . . . defendant cannot show prejudice from any error in scoring
the OVs in violation of Alleyne.” Lockridge, 498 Mich. at 394.2

        The Supreme Court in Lockridge, id. at 391, struck down “the requirement of a
‘substantial and compelling reason’ to depart from the guidelines range in MCL 769.34(3).” The
Court held that “the sentencing court may exercise its discretion to depart from that guidelines
range without articulating substantial and compelling reasons for doing so” and that “[a]
sentence that departs from the applicable guidelines range will be reviewed by an appellate court
for reasonableness.”3 Lockridge, 498 Mich. at 392. The “reasonableness” of a sentence is
determined by applying the principle of proportionality as delineated in People v Milbourn, 435
Mich. 630; 461 NW2d 1 (1990), and its progeny. People v Steanhouse, ___ Mich App ___, ___;
___ NW2d ___ (2015) (Docket No. 318329), slip op at 24. In Steanhouse, id. at 25, the Court
stated that because the trial court was “unaware of and not expressly bound by a reasonableness
standard rooted in the Milbourn principle of proportionality at the time of sentencing,” it would
remand the case to the trial court for a Crosby4 procedure as outlined in Lockridge. The
Steanhouse Court further stated, “Given the possibility that defendant could receive a more
severe sentence, defendant should be provided the opportunity to avoid resentencing if that is his
desire.” Id. Steanhouse is binding law and we therefore remand this case for further
consideration consistent with Steanhouse.5



1
    It is not disputed that the guidelines were scored, in part, using facts found by the trial court.
2
  We note that defendant did not object at sentencing on Apprendi/Alleyne grounds. The
Michigan Supreme Court has made clear that, in such a situation, the plain-error standard of
review applies. Lockridge, 498 Mich. at 392.
3
   This case, fundamentally, involved a departure from the statutorily-required 300-month
sentence as opposed to a departure from the guidelines. However, we can discern no reason for
treating this type of departure differently from the type of departure discussed in Lockridge; both
involve subjecting the defendant to a longer term of imprisonment than mandated by law.
4
    United States v Crosby, 397 F3d 103 (CA 2, 2005).
5
 The facts of this case were horrendous and involved the repeated rape of a six-year-old girl. If
not for intervening case law, our analysis would necessarily be different. Nevertheless, we are
bound by Steanhouse to remand for further proceedings regarding sentencing. Although the trial


                                                    -2-
        Defendant contends that the trial court improperly assessed 50 points for OV 11, arguing
that “there was no testimony that there were multiple penetrations at the same time.”

       Steanhouse makes clear that the traditional standards of review apply, post-Lockridge, to
the scoring of the (now advisory) guidelines. Steanhouse, ___ Mich App at ___; slip op at 19.
Accordingly:

       [T]he circuit court's factual determinations are reviewed for clear error and must
       be supported by a preponderance of the evidence. Whether the facts, as found, are
       adequate to satisfy the scoring conditions prescribed by statute, i.e., the
       application of the facts to the law, is a question of statutory interpretation, which
       an appellate court reviews de novo. [People v Hardy, 494 Mich. 430, 438; 835
       NW2d 340 (2013).]

       MCL 777.41 provides:

       (1) Offense variable 11 is criminal sexual penetration. Score offense variable 11
       by determining which of the following apply and by assigning the number of
       points attributable to the one that has the highest number of points:

       (a) Two or more criminal sexual penetrations occurred                50 points

       (b) One criminal sexual penetration occurred                         25 points

       (c) No criminal sexual penetration occurred                          0 points

       (2) All of the following apply to scoring offense variable 11:



court referred to the sentence being “proportional for the offense that was committed,” there are
other factors, aside from the offense itself, that go into the “principle of proportionality.” See
Steanhouse, ___ Mich App at ___; slip op at 24. From the existing record, we are not
sufficiently confident that the trial court was aware of the need to apply the principle of
proportionality. In addition, we acknowledge, once again, that this case involved a mandatory
statutory minimum that exceeded the guidelines range. Nevertheless, a “departure” occurred and
the Steanhouse analysis of proportionality, including its adoption of the Crosby procedure, thus
applies. The Lockridge Court stated that, in conjunction with a Crosby remand, the trial court is
to determine whether it “would have imposed the same sentence absent the unconstitutional
constraint on its discretion.” Lockridge, 498 Mich. at 399. It is not entirely clear how this
determination fits in with the facts of Steanhouse, where the trial court departed from the
guidelines and thus, for practical purposes, had no “unconstitutional constraint on its discretion,”
or with the facts of the present case, where the trial court departed from a statutory mandatory
minimum. Nevertheless, Steanhouse applies and defendant is entitled to a determination
regarding whether the trial court chooses to impose a different sentence. Steanhouse, ___ Mich
App at___; slip op at 25; Lockridge, 498 Mich. at 398.


                                                -3-
          (a) Score all sexual penetrations of the victim by the offender arising out of the
          sentencing offense.

          (b) Multiple sexual penetrations of the victim by the offender extending beyond
          the sentencing offense may be scored in offense variables 12 or 13.

          (c) Do not score points for the 1 penetration that forms the basis of a first- or
          third-degree criminal sexual conduct offense.

        In People v Johnson, 474 Mich. 96, 101; 712 NW2d 703 (2006), the Court construed the
phrase “arising out of” (contained in (2)(a) above) to mean “[s]omething that . . . springs from or
results from something else, [and] has a connective relationship, a cause and effect relationship,
of more than an incidental sort with the event out of which it has arisen.” Thus, “there [must] be
such a relationship between the penetrations at issue and the sentencing offenses.” Id. Further,
“[v]aginal penetration, fellatio, and cunnilingus are considered separate sexual penetrations when
scoring OV 11 under MCL 777.41.” People v Johnson, 298 Mich. App. 128, 132; 826 NW2d 170
(2012). MCL 750.520a(r) defines “sexual penetration” for CSC offenses as “sexual intercourse,
cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of a
person’s body or of any object into the genital or anal openings of another person’s body, but
emission of semen is not required.” In addition, “[t]he trial court may consider all the record
evidence when sentencing, including the contents of a presentence investigation report [PSIR].”
People v Armstrong, 305 Mich. App. 230, 245; 851 NW2d 856 (2014).

        Defendant was charged with cunnilingus. The victim testified that defendant’s tongue
touched her “front” private part. The victim further testified that defendant put his tongue on her
private “every time.”6 (Emphasis added.) In addition, there was testimony that defendant
penetrated the victim’s vagina with his penis (i.e., he “rubbed” the inside of her “private parts”
with his “private parts”). Moreover, the PSIR states: “[The victim] advised that . . . [defendant]
would pull his pants and shorts down and also take her pajamas and underwear off and start
going up and down on her, rocking back and forth. She then stated that he would put his privates
inside of her front and back privates.” (Emphasis added.) She stated that “this would happen”
when he got up in the morning. A doctor indicated in the PSIR that the victim “definitely had
been raped numerous times, over a long period of time, vaginally and anally.” The PSIR states
that “the victim recalled the sexual acts happening on so many occasions that she could not recall
them all.”

        A reasonable inference from the evidence, viewed as a whole, is that two penetrations in
addition to cunnilingus occurred as a part of the same instance and had more than an incidental
relationship. Johnson, 474 Mich. at 101. We find no error.

       Defendant next argues that the trial court erred in assessing $500 in court costs and his
attorney was ineffective for failing to object to the assessment of costs. The costs were



6
    As noted infra, there were multiple instances of abuse.


                                                  -4-
subsequently vacated and this issue has been rendered moot. People v Briseno, 211 Mich. App.
11, 17; 535 NW2d 559 (1995).

        Defendant lastly argues that his attorney was ineffective for “not raising the specific
objections to the sentence . . . outlined above.” Defendant’s cursory treatment of the factual
basis for his argument renders the argument abandoned. People v Matuszak, 263 Mich. App. at
42, 59; 687 NW2d 342 (2004). At any rate, defendant has not established ineffective assistance
of counsel because he cannot show that any inaction on the part of counsel affected the outcome
of the case. See People v Grant, 470 Mich. 477, 486; 684 NW2d 686 (2004). The trial court
correctly scored OV 11, and with respect to the Apprendi/Alleyne issue, even if it had been raised
below it would not have changed the outcome of the sentencing because (1) binding and
applicable case law had not been released at that time and (2) the existence of an objection at
sentencing would not have affected our decision today.

        Affirmed in part and remanded for further proceedings consistent with this opinion. We
do not retain jurisdiction.



                                                            /s/ Patrick M. Meter
                                                            /s/ Stephen L. Borrello
                                                            /s/ Jane M. Beckering




                                               -5-